Citation Nr: 1501457	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  14-38 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1951 to February 1954.  He also has United States Army Reserve and the Pennsylvania Army National Guard from March 1955 to June 1987 and Retired Reserves service from June 1987 to February 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the claim for service connection for bilateral hearing loss.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless claims file, there is another paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals duplicative documents of those contained within the VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the instant case, the Veteran does not argue that his hearing loss was a result of his active duty service while he was stationed in Korea and Japan.  Rather, the Veteran argues that his hearing loss is due to his 30 years of service in the U.S. Army Reserve and Pennsylvania Army Reserve with annual active duty training.  Specifically, the Veteran argues that much of the training that took place simulated combat conditions with live fire exercises and weapons firing while in an infantry unit.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated while performing active duty (AD) or ACDUTRA (active duty training).  38 C.F.R. § 3.303(a) (2014).  

While the record does not contain a complete record of the exact dates of the Veteran's ACDUTRA during his 30 years of reserve service, the claims file does contain a complete list of the Veteran's active duty points awarded per year in the Veteran's retirement statement.  In determining years of creditable service for reserve retired pay, each Veteran is awarded 1 point for each day of active service during each one year period.  UNDER SECRETARY OF DEFENSE, PERSONNEL & READINESS, MILITARY COMPENSATION, RESERVE RETIREMENT, http://militarypay.defense.gov (last visited Jan. 2, 2015).  

The Veteran's retirement statement indicates that the Veteran accrued 674 retirement points during March 1955 through June 1987.  With the exception of some periods in which the Veteran did not accrue AD service points, the record reflects that the Veteran had a largely consistent record of ACDUTRA through his 30 years of reserve service.  The record of AD retirement points indicates that, on average, ACDUTRA consisted of two weeks per year with one or more weekends.  Additionally, some years of service denote upwards of 50 to 60 active duty points.  

A Statement of Service from the Veteran's first period of reserve service recorded the exact dates of ACDUTRA.  The statement documents the Veteran's active duty training of two weeks and one to two weekends per year.  Such information is consistent with the Veteran's retirement points for that period and is suggestive of the average ACDUTRA time for the remainder of the Veteran's 30 years of Reserve service.  

The Board concedes that the Veteran was exposed to noise during his ACDUTRA service.  Army Reserve records reflect that the Veteran exhibited hearing loss for VA purposes during two examinations taken during his Reserve service.  The Veteran underwent audiometer tests in January 1979 and February 1983.  Testing performed in the January 1979 examination revealed pure tone thresholds at 50 decibels at 4000 Hertz in the left ear, consistent with a disability impairment for VA purposes, and normal ranges of hearing in the right ear.  The examiner noted the hearing loss as a defect and diagnoses.  Testing performed in the February 1983 examination revealed pure tone thresholds at 45 decibels at 4000 Hertz in the right ear and 40 decibels at 4000 Hertz in the left ear, both of which are consistent with bilateral hearing loss for VA purposes.  

Post ACDUTRA service, the record contains one opinion for bilateral hearing loss.  A March 2014 audiologist statement reflects a diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hertz bilaterally.  

The March 2014 audiology opinion states as follows: 

	There are no hearing tests available from the [V]eteran's service time in the 
	1950s.  Later National Guard tests show hearing loss, many years after Korea 
	service.  The DD214 from the 1950's shows the [V]eteran's job was 
administrative.  As such, noise exposure in service is not shown by these records.  Without the evidence of hazardous noise exposure in service, it is not possible to make a nexus between the current hearing loss and his active duty military service. 

The Board requires a more clearly explained analysis as to whether, resolving all reasonable doubt in favor of the Veteran, it can be determined that the Veteran's in-service noise exposure during ACDUTRA caused or contributed to his currently manifested hearing loss disability.  The March 2014 VA medical opinion does not address the Veteran's ACDUTRA service or hearing loss shift between the Veteran's January 1979 and February 1989 ACDUTRA test results.  The Board also requests a summary of the accepted medical principles applicable to diagnosing noise-induced hearing loss. 


Accordingly, the case is REMANDED for the following action:


1.  The AOJ shall ask the original March 2014 VA examiner to provide an addendum opinion.  The examiner should review the claim folder and note such review in the examination report.  

The Board notes that ACDUTRA noise exposure has been conceded.  As such, the examiner is asked to furnish an opinion with respect to the following questions: 

(A)  Provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral hearing loss is caused by his ACDUTRA noise exposure. 

(B)  In providing this opinion, the examiner is requested to address any shifts in the Veteran's hearing between the January 1979 and February 1983 ACDUTRA audiometer test results.  

A thorough and detailed explanation of the cause or causes of the Veteran's sensorineural hearing loss and why one choice is made over another should be provided.  The examiner should consider and discuss any in-service, ACDUTRA, and post-service noise exposure, and the Veteran's lay assertions regarding his hearing loss disability.  

2.  Carefully review the medical opinion obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

3.  Then, re-adjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






